UN|TED STATES DlSTFilCT COURT FOH THE EASTERN WE SERVE NJ LLC

DlSTRlCT OF NEW YOFiK
AFF|DAV|T OF SEFiVlCE
Job Number: 752
lndex no : 1:18-CV-12269-ER
Date Index Number Purchascd: 12/28/2013
Plaintift`: MICHEAL FURMAN, Individually and on behalf of all others similarly situated
vs.
Defendant: GODIVA CHOCOLATIER, INC.
ss: *752*

JOSHUA BURKE, being duly sworn deposes and says deponent is not a party to this action, over the age of eighteen years
and resides in the state of New York.

On 01/09/2019 at 10:27 AM, I served the within SUMMONS lN A CIVIL ACTION AND COLLECTIVE ACTION
COMPLAINT JURY DEMAND. with the index#l:lB=-CV-12269-ER endorsed thereon on GODIVA CHOCOLATIER
at C/O REGISTERED AGENT , 333 WEST 34TH ST, New York, NY 10001 in the manner indicated below:

CORPORATION: By delivering a true copy of said documents to Valentina Dokic, CO-WORKER of the above named
corporation/government agency/entity The undersigned asked the recipient if he/she is authorized to accept service on behalf
of GODIVA CHOCOLATIER, and the recipient responded in the affirmative

A description of the de’r`c.=,ndant,l or other person served on behalf of the defendant is as follows:

conforms
se osm 120 lbs

Other Features:

 

Swom to and subscribed efore me on 01/10/2019 X

 

  

 

 

 

JOSHU ..
_ License#
’ Joshua Burke
_ {1_ _....¢I _ 945 Saratoga Ave
AME 51 ~!' : ILAL Bmoklyn, NY 11212
Notary ' blic, Notary Public, State of New York 9173876261

No. 01B16312746
Qualiiied in New York County

Cornrnission Expires 10/06/2022

